DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-16, 18, 19, 21-25, 50-53, 56, 72 and 75-82 are pending and under consideration.

The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s argument.  The art teaches numerous ADI polypeptides having various degrees of homology to the instant ADI polypeptides are known in the art.  It is noted that SEQ ID NO:41 of U.S. 9,255,262 is an arginine deiminase having 37% Sequence Identity with the instant SEQ ID NO:2 (see attached RID-UBTCV37P015, page 3 of 10).  Thus one of skill in the art could discern if a given sequence having 95% identity to any of the ADI of SEQ ID NO:1-56 was a member of the genus required for the method of claim 3(ii).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5-16, 50-52, 72, 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (WO2013/151568, cited in a previous action) in view of the abstract of Shim et al (Proc. Am. Assoc. Cancer Res., 2009, Vol. 120, pp. 897-905, cited in a previous action) and Floros and Tarhini (Seminars in Oncology, 2015, Vol. 42, pp. 539-548).
Claim 1 is drawn to a method for treating a cancer in  subject in need thereof comprising administration of an arginine depletion agent which converts arginine to citrulline and a cancer immunotherapy agent, wherein the immunotherapy agent is selected from a group including IFN-α, Il-12 and Il-21.  Claim 2 specifies that the arginine depletion agent is an ADI polypeptide.  Claim 3 specifies that the ADI polypeptide of claim 2 is ADI-PEG20 or is SEQ ID NO:2.   Claim 5 requires that the ADI polypeptide is covalently bonded by an optional linker to at least one PEG molecule.  Claim 6 requires that the ADI polypeptide is covalently bonded to more than one PEG.  Claim 7 requires that the ADI polypeptide is covalently bonded to about 1 to about 10 PEG molecules.  Claim 8 specifies that the ADI polypeptide of claim 7 is bonded to about 2 to 8 PEG molecules.  Claim 9 specifies that the PEG molecules are straight chain or branching.   Claim 10 specifies that the PEG has a total average M.W. from about 1 kDa to 40 kDa.  Claim 12 requires that the PEG of claim 11 has a total average M.W. of about 20 kDa.  Claim 13 requires, in part, that the linker is a succinyl group.  Claim 14 specifies that the succinyl group is succinimidyl succinate.  Claim 15 requires that the arginine depletion agent of claim 1 is ADI-PEG.  Claim 16 requires that the ADI-PEG of claim 15 is ADI-PEG20.  Claims 50 and 51 specify that the arginine depletion agent and immunotherapy agent of claim 1 are administered separately, or together as part of the same opposition, respectively.  Claim 52  requires, in part, that the cancer is hepatocellular carcinoma, melanoma,, pancreatic cancer, prostate cancer, SCLC, mesothelioma, lymphocytic leukemia, CML, lymphoma, sarcoma, leukemia, AML, relapsed AML, breast cancer, ovarian cancer, colorectal cancer, gastric cancer, glioma, GBM, NSCLC, kidney cancer, bladder cancer, uterine cancer, esophageal cancer brain cancer, head and neck cancer, cervical cancer, testicular cancer and stomach cancer. Claim 81 requires that the melanoma of claim 52 is metastatic melanoma, the leukemia is selected from the group consisting of lymphocytic leukemia, CML, AML and relapsed AML, the gastric cancer is 
Claim 72 is drawn, in part, to a patient care kit comprising an arginine depletion agent which converts arginine to citrulline and a cancer immunotherapy agent, wherein the immunotherapy agent is selected from a group including IFN-α, Il-12 and Il-21.  
Claim 79 specifies that the arginine depletion agent of clam 72 is ADI-PEG.  Claim 80 requires that ADI-PEG of claim 79 is ADI-PEG20.
Wu et al disclose in a patient comprising administering to the patient a composition comprising ADI as described herein, wherein the cancer exhibits reduced expression or activity of ASS or ASL, or both, wherein the cancer includes, but is not limited to acute myeloid leukemia and relapsed acute myeloid leukemia, melanoma, sarcomas, pancreatic cancer, prostate cancer, mesothelioma, lymphatic leukemia, chronic myelogenous leukemia, lymphoma, small cell lung cancer, breast cancer, ovarian cancer, colorectal cancer, gastric cancer, glioma, GBM, retinoblastoma, non-small cell lung cancer, kidney cancer, bladder cancer, uterine cancer, esophageal cancer, brain cancer, head and neck cancers, cervical cancer, testicular cancer, and stomach cancer which meets the limitations of claims 52 and 81.  Wu et al disclose that the ADI is ADI-PEG20 wherein the polyethylene glycol has a molecular weight of 20kDa which meets the limitations of claims 10-12, 15, 16, 79 and 80.  Wu et al disclose that the ADI is bonded to about 9-12 PEG molecules (pages 5-6, bridging paragraph) which meets the limitations of claims 5-8 because 9 PEG molecules are “about 8PEG molecules” required in claim 8.  Wu et al disclose another embodiment wherein the ADI is covalently bonded to about 5 +/- 1.5 straight chain PEG molecules (page 5, lines 6-7) which meets the limitation of claims 5-9.  Wu et al disclose a linking group of succinimidyl succinate (page 6, lines 6-8) which meets the limitations of claims 13 and 14.  Wu et al teach that the cancers treated by the claimed method are ASL deficient cancers (page 7, lines 10-13 of the second paragraph) which meets the limitation of claim 82.
The instant SEQ ID NO:2 is identical to the SEQ ID NO:2 of Wu et al:
Sequence ID: Query_136423Length: 409Number of Matches: 1 
Range 1: 1 to 409Graphics Next Match Previous Match hspQuery_136423_1
Alignment statistics for match #1
 Score
Expect
Method
Identities
Positives
Gaps


0.0
Compositional matrix adjust.
409/409(100%)
409/409(100%)
0/409(0%)


Query  1    MSVFDSKFNGIHVYSEIGELETVLVHEPGREIDYITPARLDELLFSAILESHDARKEHQS  60
            MSVFDSKFNGIHVYSEIGELETVLVHEPGREIDYITPARLDELLFSAILESHDARKEHQS
Sbjct  1    MSVFDSKFNGIHVYSEIGELETVLVHEPGREIDYITPARLDELLFSAILESHDARKEHQS  60

Query  61   FVKIMKDRGINVVELTDLVAETYDLASKAAKEEFIETFLEETVPVLTEANKEAVRAFLLS  120
            FVKIMKDRGINVVELTDLVAETYDLASKAAKEEFIETFLEETVPVLTEANKEAVRAFLLS
Sbjct  61   FVKIMKDRGINVVELTDLVAETYDLASKAAKEEFIETFLEETVPVLTEANKEAVRAFLLS  120

Query  121  KPTHEMVEFMMSGITKYELGVESENELIVDPMPNLYFTRDPFASVGNGVTIHFMRYIVRR  180
            KPTHEMVEFMMSGITKYELGVESENELIVDPMPNLYFTRDPFASVGNGVTIHFMRYIVRR
Sbjct  121  KPTHEMVEFMMSGITKYELGVESENELIVDPMPNLYFTRDPFASVGNGVTIHFMRYIVRR  180

Query  181  RETLFARFVFRNHPKLVKTPWYYDPAMKMSIEGGDVFIYNNETLVVGVSERTDLDTITLL  240
            RETLFARFVFRNHPKLVKTPWYYDPAMKMSIEGGDVFIYNNETLVVGVSERTDLDTITLL
Sbjct  181  RETLFARFVFRNHPKLVKTPWYYDPAMKMSIEGGDVFIYNNETLVVGVSERTDLDTITLL  240

Query  241  AKNIKANKEVEFKRIVAINVPKWTNLMHLDTWLTMLDKNKFLYSPIANDVFKFWDYDLVN  300
            AKNIKANKEVEFKRIVAINVPKWTNLMHLDTWLTMLDKNKFLYSPIANDVFKFWDYDLVN
Sbjct  241  AKNIKANKEVEFKRIVAINVPKWTNLMHLDTWLTMLDKNKFLYSPIANDVFKFWDYDLVN  300

Query  301  GGAEPQPQLNGLPLDKLLASIINKEPVLIPIGGAGATEMEIARETNFDGTNYLAIKPGLV  360
            GGAEPQPQLNGLPLDKLLASIINKEPVLIPIGGAGATEMEIARETNFDGTNYLAIKPGLV
Sbjct  301  GGAEPQPQLNGLPLDKLLASIINKEPVLIPIGGAGATEMEIARETNFDGTNYLAIKPGLV  360

Query  361  IGYDRNEKTNAALKAAGITVLPFHGNQLSLGMGNARCMSMPLSRKDVKW  409
            IGYDRNEKTNAALKAAGITVLPFHGNQLSLGMGNARCMSMPLSRKDVKW
Sbjct  361  IGYDRNEKTNAALKAAGITVLPFHGNQLSLGMGNARCMSMPLSRKDVKW  409

Wu et al disclose the administration of the ADI compositions of the invention in combination with other known cancer treatments such as immunotherapy (page 23, lines 18-20) which meets the limitation of section (b) of claim 1.  Wu et al disclose that compositions comprising ADI-PEG may also be administered simultaneously with, prior to, or after administration of one or more other therapeutic agents, and that the combination therapy may include administration of a single pharmaceutical dosage formulation with contains the compound of the invention and one or more additional active agents as well as administration of composition comprising ADI-PEG and each active agent in a separate pharmaceutical dosage formulation (page 29, lines 27-33), which meets the limitations of claims 50 and 51 and additionally claim 72 as pertaining to a composition comprising the arginine depletion agent and the cancer immunotherapy agent.
Wu et al do not teach that the immunotherapy is IFN-α, Il-12 or Il-21.
The abstract of Shim et al teaches that arginine deiminase (DI) enhances the growth of Natural Killer Cells in mice.
Floros and Tarhini teach IFN-α2, Il-12 and Il-21 as “anti-cancer” cytokines (title).   

Floros and Tarhini teach that Il-12 promotes proliferation of pre-activated NK cells and enhances the cytolytic ability of NK cells (page 543, lines 6-11 under the heading “Interleukin-12”).   Floros and Tarhini teach that the natural killer cell activation of Il-12 is responsible for the prevention of metastasis (page 544, first column, lines 4-5).
Floros and Tarhini teach that Il-21 supports sustained survival of Human Natural Killer cells, inducing proliferation and driving NK cells to maturation (page 543, first column, lines 5-7 of the second paragraph).  Floros and Tarhini teach ongoing studies using IL-21 in combination with anti-CTLA4, or anti-PD-1, or Il-12 used alone to treat AML ((page 543, second column, lines 15-22).
It would have been prima facie obvious at the time that the claimed invention was made to use administration of IFN-α2, Il-12 or Il-21 as the immunotherapy in the method of Wu et al or to include IFN-α2, Il-12 and/or Il-21 with the ADI of Wu et al in a patient care kit. .  One of skill in the art would have been motivated to do so by the teachings of Floros and Tarhini on IFN-α2, Il-12 or Il-21 as anti-cancer cytokines, and the ability of IFN-α2 to enhance survival and cytotoxicity of natural killer cells, the ability of Il-12 to enhance the cytolytic ability of NK cells and the ability of Il-21 to induce proliferation and sustained survival of NK cells in light of the teaching of the abstract of Shim et al  on the ability of ADI to enhance the proliferation of NK cells.  One of skill in the art would understand that the IFN-α2, Il-12 or Il-21 cytokines provided a therapeutic effect by acting on natural killer cells in vivo and that this would be augmented by ADI which enhanced proliferation of NK cells in vivo. 

Applicant’s previous arguments against obviousness were directed toward the unexpected properties of arginine depletion agents that convert arginine to citrulline to reduce Tregs, moderate exhaustion of Teff cells and induce or increase TIL into non-immunogenic tumors in vivo, blockage of upregulation of immunosuppressive receptors PD-1 and CTLA4 on T cell and reduced upregulation of PD-L1 on T cells (page 2, paragraph under “Brief Summary”).  .

Allowable Subject Matter
Claims 18, 19, 21-25, 53, 56, 75-78 are allowed.

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643